DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2020 and May 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “spindles for coupling to said jackbolts” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to because there are two Figure 9’s.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the, “carrier within the housing” (as in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses, “…said gears including spindles” in Line 6. However, it is unclear which of said gears are being referred to. Is it the planetary gears? Is it the spindle gears? In order to expedite prosecution, the examiner has interpreted this limitation as disclosing that, “…said spindle gears including spindles”. 
In addition Claim 1 discloses that, “…said spindle gears including spindles” in Line 6. It is also unclear if each spindle gear includes multiple spindles or if each spindle gear includes a spindle, respectively. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing that, “…each of said spindle gears includes a spindle”. However, appropriate correction is respectfully requested. 
Claim 11 recites the limitation “the top plate of the planetary gear assembly" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing that, “a top plate of the planetary gear assembly…". However, appropriate correction is respectfully requested.
Claim 16 recites the limitation “the first and second ends of the drive gear extend.”  in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 16 as depending from claim 14 in order to provide proper antecedent basis for “the first and second ends”. However, appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10 and 11 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Perham (2742797) in view of Zhejiang (CN 103286740, translation included herewith). 

In reference to claim 1, As Best Understood, Perham discloses a tensioning apparatus (Figure 1) arranged to simultaneously tension a plurality of jackbolts (i.e. fastener) of a multi jackbolt tensioner, the tensioning apparatus comprising: a housing (16) arranged for receiving a drive gear (34), one or more planetary gears (38) retained within the housing for meshing with the drive gear (Figures 1 and 2), a ring gear (39) encircling the one or more planetary gears and meshing therewith (Figure 2), a spindle gear (64) retained in the housing (Figure 1), each spindle gear includes a spindle (62), for coupling (at 72) to said jackbolts (Column 4, Lines 31-34), the spindle gear being disposed about the ring gear and meshed with an outside thereof (Figure 2), whereby in use the drive gear rotates the one or more planetary gears to thereby rotate the spindle gear via the ring gear to thereby tension the jackbolts (Column 2, Line 58-63, Column 3, Lines 25-60 and Column 4, Lines 25-56), but lacks, a plurality of spindle gears being disposed about the ring gear and meshed with an outside thereof. However, Zhejiang shows that it is old and well known in the art at the time the invention was made to provide a tensioning apparatus (Figure 1) comprising a plurality of spindle gears (5) being disposed about a ring gear (4) and meshed with an outside thereof (Figure 3 and see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the single spindle gear that is disposed about the ring gear, of Perham, with the known technique of providing a plurality of spindle gears, each being disposed about a ring gear and meshed with an outside thereof, as taught by Zhejiang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can assemble nuts in multiple positions simultaneously, and solves the problems of nut re-assembly, great labor intensity, and low efficiency during normal operation. 

In reference to claim 2, Perham also shows the planetary gears (38) are part of a planetary gear assembly (Figure 2) further comprising a carrier (at 44 or as the “head or planet carrier”, see Column 3, Lines 46-50) within the housing (Figure 1).

In reference to claim 3, as previously discussed above Perham discloses the planetary gear assembly and Zhejiang further shows that it is known to provide a planetary gear assembly (at 5, Figure 3) comprising a base plate (at 3 in Figure 2) and a top plate (not labeled but formed on the opposite end to element 3 in Figure 2) between which axles (6) of the planetary gears are journaled (Figures 2 and 3). Again such a modification, provides a more advantageous and versatile device which can assemble nuts in multiple positions simultaneously, and solves the problems of nut re-assembly, great labor intensity, and low efficiency during normal operation.

In reference to claim 4, Zhejiang also shows one or more supports (at 8, Figure 5) extend between the base plate and the top plate and are located between the one or more planetary gears (Figure 5). 
In reference to claim 6, Zhejiang also shows that the housing is formed of first (3) and second (not labeled but formed as the element located on the opposite end to element 3 in Figure 2) parts which define a space therebetween in which the planetary gear assembly, the gear ring and the spindle gears are located (Figure 6). 

In reference to claim 7, Zhejiang also shows that spindles (6) of the spindle gears (5) are journaled between the first and second parts of the housing (Figure 6). 

In reference to claim 10, Zhejiang also shows that the first part (3) is formed with a hole for receiving the planetary gear assembly therein (see figure below). 

[AltContent: textbox (2nd part)][AltContent: arrow][AltContent: textbox (Plate)][AltContent: arrow][AltContent: textbox (Internal recess)][AltContent: textbox (Hole)][AltContent: ][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    536
    399
    media_image1.png
    Greyscale

In reference to claim 11, Zhejiang also shows that the second part is formed with an internal recess for registering with a top plate of the planetary gear assembly (see figure above). 

Claims 4 and 5 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Perham (2742797) in view of Zhejiang (CN 103286740, translation included herewith) and Schnepel (3472083). 

In reference to claim 4, As Best Understood, Perham discloses the claimed invention as previously mentioned above, but lacks, one or more supports extending between the base plate and the top plate and are located between the one or more planetary gears. However, Schnepel teaches that it is old and well known in the art at the time the invention was made to provide one or more supports (42) that extend between a base plate (34) and a top plate (36) and are located between one or more planetary gears (40, Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Perham, with the known technique of providing one or more supports that extend between a base plate and a top plate and located between the one or more planetary gears, as taught by Schnepel, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively joins the plates together and supports the plates in spaced relation so that they cannot be drawn into binding engagement with the bearing shoulders during normal operation thereby extending the useful life of the device. 
In reference to claim 5, Schnepel also shows the supports are formed with arcuate cut-outs (56) shaped to complement peripheral portions of the planetary gears (Figure 4). 

Claims 8 and 9 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Perham (2742797) in view of Zhejiang (CN 103286740, translation included herewith) and Rice (2014/0245869). 

In reference to claim 8, As Best Understood, Perham discloses the claimed invention as previously mentioned above, but lacks, adjacent spindle gears being axially offset with portions of adjacent spindle gears overlapping. However, Rice teaches that it is old and well known in the art at the time the invention was made to provide adjacent spindle gears (32) being axially offset with portions (one portion formed as the spindle gear located at the first position and the other portion formed as the spindle gear located at the second position, see Paragraph 34) of adjacent spindle gears overlapping (because each portion is offset along the drive gear axis, see Paragraph 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Perham, with the known technique of providing adjacent spindle gears being axially offset with portions of adjacent spindle gears overlapping, as taught by Rice, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively and simultaneously tensions multiple fasteners (i.e. jackbolts) during normal operation thereby increasing the efficiency of the device. 

In reference to claim 9, Rice discloses gear portions (one portion formed as the spindle gear located at the first position and the other portion formed as the spindle gear located at the second position, another one being formed when three or more gears are provided, see Paragraph 34) of the spindle gears are offset at one of three levels because three-five levels are taught, (see Paragraph 34). 

Claims 12 and 13 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Perham (2742797) in view of Zhejiang (CN 103286740, translation included herewith), Berger (3905429) and Else (2583140).

In reference to claim 12, As Best Understood, Perham discloses the claimed invention as previously mentioned above, but lacks, a power transfer assembly including a worm drive rotatable by a motor and a gear wheel meshed therewith. However, Berger teaches that it is old and well known in the art at the time the invention was made to provide a power transfer assembly (10, Figure 1) including a worm drive (44) rotatable by a motor (46) and a gear wheel (38) meshed therewith (Figures 1 and 3). In addition, Else also teaches that it is old and well known in the art at the time the invention was made to provide a power transfer assembly (42, Figure 3) including a hand operated worm drive (40) and a gear wheel (35) meshed therewith (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Perham, with the known technique of providing the power transfer assembly including a worm drive rotatable by a motor and a gear wheel meshed therewith, as taught by Berger and Else, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a reversible driving gear, that provides low rotary speed and high torque, which can be used in confined spaces and which has higher efficiency during normal operation. 

In reference to claim 13, Berger shows that the power transfer assembly includes an output shaft (20) coaxial with the gear wheel (38) and including a first end (right end in Figure 1) comprising the drive gear (at 34, of Perham at least through the connection of parts therebetween, when the power transfer assembly is combined with the device of Perham, see Figure 1 of Perham). Else also shows that the power transfer assembly includes an output shaft (6) coaxial with the gear wheel (35) and including a first end (end engaged with 16 in Figure 3) comprising the drive gear (i.e. drive gear 34, of Perham, at least through the connection of parts therebetween, when the power transfer assembly is combined with the device of Perham, see Figure 1 of Perham).
Allowable Subject Matter
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tensioning apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the output shaft includes a second end comprising a further drive gear, wherein the drive gear and the further drive gear are located on opposite sides of the gear wheel (as in claim 14), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boston (2002/0117027) discloses a multi-lug socket tool having an internal gear wheel (210), a plurality of planetary gears (205) arranged around a central gear (200, Figures 1-10). Tanimura (5277085) discloses a similar multi-shaft nut running tool having multiple fastener engaging spindles (50 Figures 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723